Citation Nr: 0210886	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Neshoba County Hospital and Jeff 
Anderson Regional Medical Center in May 1996.

(The issue of entitlement to an effective date earlier than 
July 15, 1996, for an award of a total rating by reason of 
individual unemployability due to service connected 
disabilities will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
February 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1996 administrative decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Jackson, Mississippi (VAMC).  

The veteran testified at a video hearing before an Acting 
Member of the Board in May 1998.  

The case was remanded by the Board in May 1997, October 1998, 
June 1999, and December 1999.


FINDINGS OF FACT

1. Service connection is currently in effect for residuals of 
a gunshot wound of the left anterior shoulder, left 
posterior thorax, with injury of muscle groups I and III, 
evaluated as 40 percent disabling; loss of part of the 
alveolar process of on the right side, evaluated as 30 
percent disabling; residuals of a gunshot wound of the 
left lateral neck, with injury of muscle group XXII, 
evaluated as 30 percent disabling; loss of substance of 
the left ramus, with retained fragments, evaluated as 20 
percent disabling; residuals of a gunshot wound of the 
right heel, with retained fragment and injury of muscle 
group XI, evaluated as 20 percent disabling; residuals of 
a gunshot wound of the right side of the face, with injury 
of the facial muscles, evaluated as 10 percent disabling; 
and a left frontal scar, evaluated as noncompensable.  The 
veteran's combined evaluation was 80 percent.  He has been 
found totally disabled by reason of individual 
unemployability since March 1996.

2. Treatment received at Neshoba County Hospital and Jeff 
Anderson Regional Medical Center in May 1996 was rendered 
for a myocardial infarction.  

3. Treatment received at Neshoba County Hospital and Jeff 
Anderson Regional Medical Center in May 1996 is shown to 
have been rendered for a medical emergency; VA facilities 
were not available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Neshoba County Hospital and Jeff Anderson 
Regional Medical Center in May 1996 are met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is also applicable to cases 
involving applications to reopen a previously denied claim on 
the basis of new and material evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has had the 
opportunity to review the veteran's claim in conjunction with 
the new legislation, and the Board finds that all pertinent 
evidence has been obtained and the veteran has been informed 
of the criteria necessary to establish his claim.  Therefore, 
the Board finds that it may proceed with a decision.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45631 (2001) (to be codified at 38 C.F.R. § 3.159(d)).

The veteran is seeking payment or reimbursement for medical 
expenses incurred as the result of treatment he received at 
Neshoba County Hospital and Jeff Anderson Regional Medical 
Center in May 1996.  The record shows that on May 16, 1996, 
the veteran was admitted to the emergency room at Neshoba 
County Hospital for complaints of chest pain.  He was then 
admitted to Jeff Anderson Regional Medical Center where it 
was determined that he had had a myocardial infarction.  The 
hospital summary shows that both VA and university medical 
facilities had been contacted regarding the admission of the 
veteran, but that no beds were available.  

At the time the unauthorized treatment was received, service 
connection was in effect for the residuals of a gunshot wound 
of the left anterior shoulder, left posterior thorax, with 
injury of muscle groups I and III, evaluated as 40 percent 
disabling; loss of part of the alveolar process on the right 
side, evaluated as 30 percent disabling; residuals of a 
gunshot wound of the left lateral neck, with injury of muscle 
group XXII, evaluated as 30 percent disabling; loss of 
substance of the left ramus, with retained fragments, 
evaluated as 20 percent disabling; residuals of a gunshot 
wound of the right heel, with retained fragment and injury of 
muscle group XI, evaluated as 20 percent disabling; residuals 
of a gunshot wound of the right side of the face, with injury 
of the facial muscles, evaluated as 10 percent disabling; and 
a left frontal scar, evaluated as noncompensable.  The 
veteran's combined evaluation was 80 percent.  In addition, 
he has been found to be entitled to a total rating by reason 
of individual unemployability and to have basic eligibility 
under 38 U.S.C.A. Chapter 35, effective March 1, 1996.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-
connected disability (does not apply 
outside of the States, Territories, and 
possessions of the United States, the 
District of Columbia, and the 
Commonwealth of Puerto Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (2001).

In May 1996, the veteran was in receipt of a total rating by 
reason of individual unemployability.  He was found to have 
basic eligibility for Chapter 35 benefits, which indicates 
permanence.  Thus, he has met the first requirement for 
eligibility for payment or reimbursement of the medical 
expenses incurred in May 1996.  The veteran was treated for a 
myocardial infarction, clearly an emergent condition.  The 
record shows that beds at the local VA medical facility were 
not available.  Under these circumstances, as the veteran has 
met all of the criteria for the payment or reimbursement of 
the medical expenses incurred at Neshoba County Hospital and 
Jeff Anderson Regional Medical Center in May 1996, the claim 
is granted.


ORDER

Payment or reimbursement of unauthorized medical treatment 
incurred at Neshoba County Hospital and Jeff Anderson 
Regional Medical Center in May 1996 is granted.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

